        Case 5:21-mj-00001-JLT Document 7 Filed 01/12/21 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                 )      Case No: 5:21-MJ-00001 JLT
                                                )
12                    Plaintiff,                )      ORDER APPOINTING COUNSEL
                                                )
13            vs.                               )
                                                )
14    CHRISTIAN VALENCIA,                       )
                                                )
15                    Defendant.                )
                                                )
16
17           The defendant has attested to his financial inability to employ counsel and wishes the

18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court

20   ORDERS:

21           1.      Alekxia L. Torres is APPOINTED to represent the above defendant in this case

22   effective nunc pro tunc to January 11, 2021. This appointment shall remain in effect until further

23   order of this court.

24
     IT IS SO ORDERED.
25
         Dated:     January 12, 2021                           /s/ Jennifer L. Thurston
26
                                                       UNITED STATES MAGISTRATE JUDGE
27
28
